                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    5: 15-CR-329-D


UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )                ORDER
                                               )
DAMIEN NOWELL,                                 )
                                               )
                           Defendant.          )


          On November 30, 2020, Damien Nowell ("Nowell") filed a motion for recommendation for

residential reentry center placement [D.E. 170]. The Bureau of Prisons ("BOP") gets to decide

whether Nowell will serve his imprisonment in a residential reentry center. See 18 U.S.C. §§

3621(b), 3624(c). IfNowell is not satisfied with the BOP's decision, Nowell may seek judicial

review.

          In sum, Nowell's motion for recommendation for residential reentry center placement [D.E.

170] is DENIED without prejudice.

          SO ORDERED. This _tt_day of February 2021.




                                                      isc.DEVERm
                                                      United States District Judge




             Case 5:15-cr-00329-D Document 175 Filed 02/11/21 Page 1 of 1
